AeroCentury® Worldwide ▪ Regional Aircraft ▪ Leasing 2007 Annual Report [graphics omitted] TO OUR STOCKHOLDERS We are pleased to report that AeroCentury once again produced record revenues and continued profitability in 2007.The Company recorded $19.4 million in operating lease revenue, a 23 percent improvement over 2006, and $2.45 was our highest basic earnings per share ever. In April 2007, AeroCentury obtained subordinated debt financing, increased its bank credit facility and then produced its largest year of asset growth.The Company added five Fokker 100 aircraft totaling approximately $32 million to its portfolio, the first regional jet purchases in the Company’s history.At year-end, our portfolio consisted of forty-one aircraft, comprised of seven different types, and one spare turboprop engine. We continued to see strong demand for our regional aircraft from Europe, the Caribbean and the United States.Our customer base continued to consist exclusively of regional carriers with fourteen customers in fourteen countries worldwide at year-end.With oil prices nearing $100/barrel towards the end of 2007, the cost efficient nature of the Company’s regional aircraft continued to make them extremely desirable for serving the shorter routes that make up a significant portion of the worldwide market. The Company’s stock performed very well during 2007, attracting wider interest from market participants.Our goal for 2008 is to continue to deliver consistent financial performance and build on what we have accomplished in AeroCentury is well known in the worldwide regional airline industry as a flexible and reliable source of financing.We have a well defined role in our market and a commitment to working closely with our customers to meet their needs. We appreciate your interest and support. /s/ Neal D. Crispin Neal D. Crispin President and Chairman of the Board SECURITIES
